Citation Nr: 1031058	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  10-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral tinea pedis with 
onychomycosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from December 1944 to July 1946.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Cleveland, Ohio, VA 
Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in July 2010.  A transcript of the hearing has 
been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent and credible evidence tending to establish 
that bilateral tinea pedis with onychomycosis is related to 
service.  


CONCLUSION OF LAW

Bilateral tinea pedis with onychomycosis was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110(West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The  Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

The Veteran asserts entitlement to service connection for 
bilateral tinea pedis and onychomycosis.  Having considered the 
evidence, a finding in favor of service connection is 
supportable.  

The Veteran testified that he had scarlet fever and German 
measles during service, in 1945, was treated as an inpatient for 
in excess of one month with symptoms to include a dermatologic 
disorder of the hands and feet, and has had continuing symptoms 
since separation from service.  Transcript at 4-6(2010).  In 
support of the contention, available service records document an 
onset of and treatment for scarlet fever and German measles 
during service in March 1945.  In addition, an August 1946 rating 
decision reflects service connection was established for exotosis 
of the right third finger and photophobia.  In a June 2010 
opinion, a private doctor stated that the Veteran's tinea pedis 
and onychomycosis was not inconsistent with the types of foot 
disorders seen in other WW II veterans, and that the Veteran's 
tinea pedis onychomycosis could be related to the Veteran's in-
service scarlet fever, adding that that tinea pedis and 
onychomycosis could be very persistent and continue for decades 
into old age.  

There is relevant in-service evidence of disease, credible 
testimony of continuity of symptomatology after separation from 
service, and a competent medical opinion tending to establish a 
relationship between current tinea pedis with onychomycosis and 
in-service disease.  Thus, service connection is warranted for 
bilateral tinea pedis with onychomycosis.

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for bilateral tinea pedis with onychomycosis 
is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


